DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicants’ filing on 3/17/2021. Claims 1-20 were previously pending of which independent claims 1 and 12 have been amended.

Examiner's Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claims Objection
Claim 1 is objected to for the following.  Specifically, the definite article “the” in the recitation “receiving filtering information including the at least one limiting condition from …” should be underlined since it is an addition to the previously filed claim dated 10/4/2018.  Correction is requested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) “an observed value receiving unit, a port information receiving unit, a filtering information input unit, a coastal weather information generation unit, a route determination unit, a route information transmission unit, a weather prediction information transmission unit, a historical data collection unit, a historical data learning unit, a prediction accuracy rate calculation unit, a marine numerical weather prediction model allocation unit, and an optimum sailing date determination unit” in claims 12-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional languages “receive, generate, determine, transmit, collect, learn, calculate, and allocate” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
claims 12-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see paragraph [0025] describing units to be hardware, software or a combination thereof.  It is understood that these functions can all be performed on a generic computer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter,       or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application 
Independent claims 1 and 12, the claim, when “taken as a whole,” are directed to the abstract idea of ”providing route information for ship including coastal weather information”, a method  comprising: receiving real-time observed values from multiple marine numerical weather prediction models, respectively; receiving information about an origin and a destination; receiving filtering information including at least one limiting condition; generating first coastal weather information of a coastal area corresponding to the origin and second coastal weather information of a coastal area corresponding to the destination based on the real-time observed values; determining a standard route from the origin to the destination and determining at least one alternative route from the origin to the destination based on the received filtering information; and transmitting the first coastal weather information and the second coastal weather information to and transmitting information about the standard route and the at least one alternative route such that the standard route and the at least one alternative route are output for comparison, wherein the at least one alternative route is a route satisfying the at least one limiting condition.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 12 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the Claim recites to the abstract idea of estimating an optimal path for a ship. The above limitation fall within the Mental Processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and Certain Methods of Organizing Human Activity in that they recites managing 
PART II.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, a server, user device; a screen of the user device; an observed value receiving unit; a port information receiving unit; a filtering information input unit; a coastal weather information generation unit; a route determination unit; a route information transmission unit in claims 1 and 12. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Claims 1 and 12 are generally linking the use of the judicial exception to a particular technological environment – see MPEP 2106.05(h). The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to Claims 1 and 12 implying that “receiving information...; determining a standard route; and transmitting the first coastal weather information…, etc.” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 12 are not indicative of integration into a practical application. 
As a result, Examiner submits that claims 2-11 and 13-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 12 include various elements that are not directed to the abstract idea.  These elements include a server, user device; an observed value receiving unit; a 
Examiner submits that a server, user device; a screen of the user device; an observed value receiving unit; a port information receiving unit; a filtering information input unit; a coastal weather information generation unit; a route determination unit; a route information transmission unit do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
In addition, Fig. 1 and (para 30), of the Applicant’s specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 
The computing elements with a server is recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data (i.e., receiving and transmitting)).1  Thus, this step is no more than mere instructions to apply the exception on a 2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-11 and 13-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 12. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Claims 1 and 12  Yoshida et al. (JP-2008145312-A, hereinafter “Yoshida”) discloses providing an optimum route search method using marine weather data that change in response to the navigation of a vessel in computation when computing an optimum route from a start point to an arrival point in a sea area based on individual ship performance data peculiarly possessed by the vessel and marine weather data showing long-term marine weather conditions in scheduling shipping (Abstract).
 Also, Im Dong Chan et al. (KR-20150072808-A, hereinafter “Chan”). Chan discloses an optimal route determining apparatus for a ship is disclosed. Chan also discloses the ship's optimal route determining apparatus includes a database storing current weather information, geographical information, risk information, and energy consumption history data per unit area corresponding to each weather information (Abstract). 
Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (KR 20110103082, hereinafter “Roh” a machine translation copy of which was included in the previous Office Action and the paragraphs citations herein are based on said machine translation) in view of Rychlak (US 6,701,250).
With respect to claim 1, Roh discloses a method for providing route information for ship including coastal weather information (¶1), comprising:
receiving real-time observed values from multiple marine numerical weather prediction models, respectively (page 4, Lines 128-130, “present ship route providing system may further include an update unit for updating the accumulated meteorological data based on meteorological data observed on the navigation route”);
receiving information about an origin and a destination from a user device (¶ 46);
receiving filtering information including at least one limiting condition from the user device (“the control unit 180 transmits the ship's flight information through the communication interface unit 110 or the user interface unit 120. When receiving the input, the navigation path generation unit 140 is controlled so that a plurality of navigation paths are generated, and the weather information acquisition unit 150 and the fuel consumption amount estimation unit 160 are controlled so that the fuel consumption [limiting condition] amounts for the plurality of navigation paths can be calculated can be controlled…” ¶ 53, wherein the plurality of the generated paths are generated based on the origin and the destination, see figs. 1 & 4, and  “Referring to FIG. 1, a plurality of routes are shown for the same origin 11 and destination 12. Specifically, the left route (1) is a somewhat long route having a good weather condition and the right route (2) is a rather short route having a bad weather condition.” ¶ 0004. Also, ¶¶ 93-97);
generating first coastal weather information of a coastal area corresponding to the origin and second coastal weather information of a coastal area corresponding to the destination based on the real-time observed values  (¶¶ 48-49);
determining a standard route from the origin to the destination and determining at least one alternative route from the origin to the destination based on the received filtering information (“The navigation route generating unit 140 generates a plurality of navigation routes based on the received navigation information…Then, all possible routes in the set route search area can be generated. The operation of generating a plurality of specific navigation paths...” ¶ 46. Also, ¶¶ 67-69 explain how the path is selected based on the wind strength, wave height, and fuel consumption which corresponds to the filtering information); and
transmitting the first coastal weather information and the second coastal weather information to the user device  (“then, the selected economic navigation route is provided to the ship (S960). Specifically, the selected economic navigation route can be transmitted to the ship in the form of wireless communication or wired communication, and the weather navigation information of the route along with the economic navigation route can be transmitted together...” ¶ 96) and transmitting information about the standard route and the at least one alternative route to the user device such that the standard route and the at least one alternative route are output on a screen of the user device for comparison, wherein the at least (See figs. 3 & 4 “the control unit 180 transmits the ship's flight information through the communication interface unit 110 or the user interface unit 120 When receiving the input, the navigation path generation unit 140 is controlled so that a plurality of navigation paths are generated, and the weather information acquisition unit 150 and the fuel consumption amount estimation unit 160 are controlled so that the fuel consumption amounts for the plurality of navigation paths can be calculated Can be controlled…” ¶ 53. Also, “all possible routes in the set route search area can be generated. The operation of generating a plurality of specific navigation paths will be described later with reference to Figs. 3 to 4. Fig. [sic]… ” ¶ 46. Also, “all the navigation paths that can be generated by connecting the meeting points of the respective cells or the middle points of the cells can be searched…” ¶ 61 wherein these paths are displayed on the screen as shown in figs. 3 and 4 also see ¶¶ 38-40 for display) and the standard route is a shortest route regardless of the at least one limiting condition (¶ 59).  Roh does not expressly disclose the newly added limitations providing the user device with a limiting condition setting page for setting at least one limiting condition to search at least one alternative route and receiving filtering information including the at least one limiting condition from the user device through the limiting condition setting page before generating a standard route and the at least one alternative route.  However, Rychlak teaches these limitations (e.g. claim 1, i.e. “directing a driver of at least one of a vehicle, a motor vehicle, an aircraft, a boat and a ship … specifying a certain property; and offering the driver of the vehicle, once the certain property is specified, one of selecting …” and Column 4, Lines 38-48, i.e. alternative route satisfying certain property is displayed after selecting the property by the user).  It would have been obvious for one of ordinary skill in the art before the effective filing  Rychlak into the invention of Roh in order to increase the user choices by allowing the user to define the criteria for alternative routes thus further expanding the system utility.  This allows the user of the vehicle or ship to intervene specifically in the trip planning by including route sections having the given property in the route planning or by initiating the determination of an alternative route section (see Rychlak’s abstract) as well as it is believed to have the advantage that individual route sections having a given property can be selected or deselected by the user on an individual basis. This may yield the further advantage that the user can determine an optimal route, such as, for example, in the sense of making an evaluation between the lowest possible trip cost or a minimized travel time (see Rychlak’s Column 1, Lines 40-49).
With respect to claim 2, Roh further discloses transmitting time-based weather prediction information for at least one of the standard route and the at least one alternative route to the user device (the weather information data is being collected at different predetermined intervals which is then being used to predict the weather, where unit 150 updates the weather information based on time in ¶¶ 49, 55, and 97, and unit 300 collects the weather information and predicts the weather in ¶ 31). 
With respect to claim 3, Roh further discloses wherein the transmitting of the time-based weather prediction information for the at least one of the standard route and the at least one alternative route to the user device includes: receiving a signal to select one of the standard route and the at least one alternative route from the user device and transmitting time-based weather prediction information for the selected route to the user device (¶ 53).
With respect to claim 4, Roh further discloses wherein if any one of the multiple weather prediction information does not satisfy the limiting condition, a predetermined marker is (“he navigation route generating unit 140 can remove a route that is not suitable for the user's navigation information among the generated navigation routes. Specifically, the navigation path creation unit 140 may calculate the navigation time for each of the plurality of navigation paths, and the navigation path that exceeds the input arrival deadline during the calculated navigation time may be removed from the plurality of navigation paths…” ¶ 47 and ¶ 38-40, for display various types of information related to navigation).
With respect to claim 5, Roh further discloses collecting historical weather data from each of the multiple marine numerical weather prediction models (“the accumulated weather data includes past forecast data and past observed data on weather conditions such as wind speed, wind direction, wave height, and wave direction. The meteorological data and the fuel consumption information of the ship, which are currently observed on the ship's navigation route, can be stored as accumulated data.”); and (“the storage unit 130 may store the actual past weather data of the area corresponding to each of the plurality of cells, and may store the average value and the variability of the past weather data…” ¶ 44. Also, see ¶ 93); and
learning the historical weather data and allocating one of the multiple marine numerical weather prediction models to each kind of weather information  (“the accumulated weather data includes past forecast data and past observed data on weather conditions such as wind speed, wind direction, wave height, and wave direction. The meteorological data and the fuel consumption information of the ship, which are currently observed on the ship's navigation route, can be stored as accumulated data…” ¶ 93. Also, “Then, based on the obtained weather information and performance information, the fuel consumption amount for each of the plurality of flight paths is predicted (S940)” ¶ 94. Also, ¶¶ 67, 68, &70).
With respect to claim 6, Roh further discloses wherein the first coastal weather information and the second coastal weather information include multiple kinds of weather information, and each of the multiple kinds of weather information is based on the real-time observed values received from a marine numerical weather prediction model allocated to each kind of the weather information  (“the generated weather information on the plurality of operational routes and the performance information of the ship are acquired (S930). Specifically, at least one of weather forecast data of wind velocity, wind direction, wave height, and wave direction is received from the weather forecasting center…” ¶ 93. Also, “The weather information acquiring section may receive at least one weather forecast data of wind velocity, wind direction, wave height, and wave direction from the weather forecasting center, and generate the weather forecast data It is preferable to use the accumulated weather data to correct the weather forecast data and obtain the corrected weather forecast data as weather information…”). 
With respect to claim 12, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 1, therefore, claim 12 is also rejected over the same rationale as claim 1.
With respect to claim 13, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 2, therefore, claim 13 is also rejected over the same rationale as claim 2. 
claim 14, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 3, therefore, claim 14 is also rejected over the same rationale as claim 3.
With respect to claim 15, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 4, therefore, claim 15 is also rejected over the same rationale as claim 4.
With respect to claim 16, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 5, therefore, claim 16 is also rejected over the same rationale as claim 5.
With respect to claim 17, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 6, therefore, claim 17 is also rejected over the same rationale as claim 6.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Rychlak and in further view of Karpistsenko et al. (US 2014/0156806, hereinafter “Karpistsenko”).
With respect to claim 9, Roh does not disclose determining an optimum sailing date based on the first coastal weather information and the second coastal weather information, determining the standard route and the at least one alternative route for the optimum sailing date and transmitting the determined standard route and the at least one alternative route for the Karpistsenko teaches these limitations (“determining optimal navigation path based on environment forecast and/or hindcast and dynamics given a specific departure location and/or date and destination with/without a date. An example of such process and analysis includes using of historical trajectories of mobile devices (e.g., ships) and averaging a result for estimated weather conditions…” ¶ 179).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Karpistsenko into the invention of Roh in order to increase safety of the ship and the crew and to reduce the energy consumption by choosing the date that has the best weather conditions based on the prediction models.
With respect to claim 20, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 9, therefore, claim 20 is also rejected over the same rationale as claim 9.
Claims 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Rychlak and in further view of Hamann et al. (US 2018/0038994, hereinafter “Hamann”).
With respect to claim 7, Roh does not disclose wherein the learning of the historical weather data to allocate one of the multiple marine numerical weather prediction models to each kind of the weather information includes: calculating a prediction accuracy rate for each kind of the weather information with respect to each of the multiple marine numerical weather prediction models and allocating a marine numerical weather prediction model with the highest prediction accuracy rate for each kind of the weather information.  However, Hamann teaches these  (“one may select a weather model which historically is the most accurate in predicting the secondary weather parameter among the multiple available weather models (see examples given above) and use this weather model as the primary weather model. In step 904, a machine learning model can be trained using historical data which correlates the primary model's forecast error of the secondary weather parameter and the error of the primary weather parameter(s). The historical data, i.e., the error of the secondary and primary weather parameters, can be obtained by comparing the model's prediction with measurements taken for instance by weather station or weather balloon. The maximum time period for the historical data is limited by the time period in which the primary model's configuration remains unchanged…” ¶ 51).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hamann into the invention of Roh in order to increase the safety of the ship and its crew, and to reduce the energy consumption by further refining the prediction and outputting the most accurate prediction model. 
With respect to claim 8, Roh further discloses wherein the time-based weather prediction information includes the weather information at each unit time (“the weather information acquiring unit 150 can update the weather information at a period of, for example, six hours, and compare the updated weather information with the previously acquired weather information…” ¶ 49. Also, ¶¶ 55&97 ), and each of the weather information is based on the real-time observed values received from the marine numerical weather prediction model allocated to each kind of the weather information (“The weather forecasting center 300 is a device for collecting various weather information, predicting a weather, and providing predicted weather forecast data. Specifically, the weather forecasting center 300 may be a database (DB) provided by a weather agency or a private weather center of each country…” ¶ 31).
With respect to claim 18, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 7, therefore, claim 18 is also rejected over the same rationale as claim 7.
With respect to claim 19, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 8, therefore, claim 19 is also rejected over the same rationale as claim 8.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Rychlak and in further view of Kabel et al. (US 7,516,011, hereinafter “Kabel”).
With respect to claim 10, Roh further discloses wherein the multiple kinds of weather information includes wave direction (¶ 93), mean wave height and maximum wave height (¶ 68), wind direction (¶ 93), and wind speed (¶ 67), but does not disclose wave period, visibility, atmospheric pressure, and temperature. However, Kabel teaches the following weather information:  wave period (“wave period”), visibility (“visibility distances,”), atmospheric pressure (“barometric pressure”), and temperature (“temperature”) Column 7, Lines 53-57).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kabel into the invention of Roh in order to ensure safety of the ship by accounting for a wider range of weather data thus reducing downtime and improve overall efficiency.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Park et al. (Tropical Cyclone Research and Review Volume 1, Issue 3, September 2012, Pages 390-401, hereinafter “Park” a copy of which is included in this Office Action).
With respect to claim 11, Roh does not disclose wherein the multiple marine numerical weather prediction models include a CoWW3 model (Coastal Wave Model), a GoWW3 model (Global Wave Model), and a WW3 model (WaveWatch3).  However, Park teaches wherein the multiple marine numerical weather prediction models include a CoWW3 model (Coastal Wave Model), a GoWW3 (P.2 table 1, and figs. 6-8, green dots and line) model (Global Wave Model) (P.2 table 1), and a WW3 model (WaveWatch3) (P.2 table 1, and Page 1, part 2.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Park into the invention of Roh in order to improve the reliability of weather predictions as well as improving the forecast product by having more in-depth examination of the full spectral wave model output. 

Response to Arguments
With respect to the rejections under 35 USC 101, Applicant’s arguments have been considered but not found to be persuasive.  Specifically, Applicant merely states that the claimed invention is not directed to an abstract idea without providing any evidence to support such broad assertion.  Furthermore, Applicant has not provided any substantive response to the point-by-point analysis of the rejections as extensively detailed above.  It appears that Applicant is trying to have a particular interpretation of the claimed invention negating the Office's policy of broadest reasonable interpretation (MPEP 2111) without providing sufficient factual support for such assertions (i.e. unsubstantiated or merely general allegations of patent eligibility). 

With respect to the art-based rejections, Applicant’s arguments (pages 11-18 of the remarks) have been fully considered and are persuasive. Nevertheless, the arguments do not apply to the updated rejections above and introduction of a new prior art necessitated by the amendments.
Conclusion 
Applicants’ arguments with respect to the rejections of the independent claims have been fully considered but they are moot in view of the new grounds of rejections necessitated by the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a server," this is well-understood, routine, and conventional as disclosed in the specification (para 30). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See Applicant’s spec. para [0030] the present invention may be embodied in the form of computer implemented processes and apparatuses such as processor-based data processing and communication systems or computer systems for practicing those processes. Further, see US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.